 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
      JOE PHOMSOUPHA,                                    Case No. 1:18-CV-00918-EPG
12
13                        Plaintiff,                     FINAL JUDGMENT AND ORDER
                                                         REGARDING PLAINTIFF’S SOCIAL
14              v.                                       SECURITY COMPLAINT
15    COMMISSIONER OF SOCIAL
      SECURITY,
16
                          Defendant.
17
18
19
20          This matter is before the Court on Plaintiff’s complaint for judicial review of an
21   unfavorable decision by the Commissioner of the Social Security Administration regarding his
22   application for Disability Insurance Benefits and Supplemental Security Income. The parties have
23   consented to entry of final judgment by the United States Magistrate Judge under the provisions
24   of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit. (ECF Nos. 8,
25   9).
26          At a hearing on March 17, 2020, the Court heard from the parties and, having reviewed
27   the record, administrative transcript, the briefs of the parties, and the applicable law, finds as
28   follows:



                                                         1
 1   I.      Whether the ALJ Gave Legally Sufficient Reasons for Rejecting the Treating
 2           Opinion of Dr. Maximo Parayno, MD
 3           Plaintiff first claims that the ALJ erred by failing to give legally sufficient reasons for
 4   rejecting the treating opinion of Dr. Maximo Parayno, MD. (ECF NO. 22, at p. 6).
 5           In social security disability cases, “[t]he ALJ must consider all medical opinion
 6   evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Generally, the opinion of
 7   a treating physician is entitled to more weight than the opinion of an examining physician, and
 8   more weight is given to the opinion of an examining physician than a non-examining
 9   physician. Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). Where a treating physician’s
10   opinion is “well-supported by medically acceptable clinical and laboratory diagnostic techniques
11   and is not inconsistent with the other substantial evidence” in the record, it must be given
12   controlling weight. 20 C.F.R. § 404.1527(c)(2). The ALJ must provide clear and convincing
13   reasons, supported by substantial evidence, for rejecting the uncontradicted opinion
14   of treating physicians. Ghanim, 763 F.3d at 1160; see also Thomas v. Barnhart, 278 F.3d 947,
15   957 (9th Cir. 2002) (holding that ALJ can reject uncontradicted treating physician’s opinion “by
16   setting out a detailed and thorough summary of the facts and conflicting medical evidence, stating
17   his own interpretation thereof, and making findings”) (internal quotation marks and citation
18   omitted). Where contradicted, the opinion of treating physicians may be rejected only for
19   “specific and legitimate reasons that are supported by substantial evidence.” Ghanim, 763 F.3d at
20   1160.
21           Here, Dr. Parayno’s opinion was contradicted by psychiatric consultative examiner Dr.
22   Ernest Barger’s opinion. Thus, this Court looks to whether the ALJ provided specific and
23   legitimate reasons that are supported by substantial evidence for rejecting the opinions of Dr.
24   Parayno.
25           The ALJ stated as follows regarding Dr. Parayno’s opinions:
26
             Dr. Parayno diagnosed the claimant with major depressive disorder, severe,
27
             without psychotic features and chronic PTSD. He noted the claimant had “some
28           mild symptoms” (GAF of 65), and prescribed medications. Some weight is



                                                         2
            accorded this GAF opinion, as it is consistent with the longitudinal record that
 1
            does not reveal much in the way of significantly abnormal objective observations
 2          (Exhibits 5F, p. 40; 6F).

 3          Dr. Parayno completed a Medical Source Statement, Psychiatric, indicating the
            claimant has impaired concentration and attention span that interferes with his
 4
            ability to perform simple and much more so complex tasks. He is unable to
 5          withstand stress and pressure associated with work and day-to-day activities and
            poor tolerance and impaired capacity to handle usual situations. He is unable to
 6          understand, remember, and carry out simple and complex job instructions due to
 7          language barriers. He can relate and interact with coworkers because he has a
            pleasant personality. Dr. Parayno notes that due to his recurrent depression he
 8          may miss at least 3-4 days per month (Exhibit 7F). Very little weight is accorded
            this opinion, as it is inconsistent with his treatment note described above. In
 9          addition, it is inconsistent with the record as a whole as well as being inconsistent
10          with the very conservative treatment Dr. Parayno rendered. Notably, Dr. Parayno
            did not order any imaging, testing, and did not provide any counseling or other
11          therapy.
12   (A.R. 25).

13          Initially, the treatment note underlying the Medical Source statement is one page and very

14   difficult to read. (A.R. 611). It does indicate a GAF of 65, which the ALJ explains, and Plaintiff

15   concedes, is associated with mild symptoms. (A.R. 24, n. 3) While Plaintiff is correct that the

16   ALJ elsewhere rejected a lower GAF score for Plaintiff because “the utilization of the GAF score

17   for predictive purposes is severely impaired by a lack of reliability, validity, and subjective

18   interpretation,” it is also true that Dr. Parayno’s use of a 65 GAF score is internally inconsistent

19   with Dr. Parayno’s finding of severe limitations.

20          Regarding the ALJ’s reason that Dr. Parayno’s opinion was “inconsistent with the record

21   as a whole,” the Court finds that this portion of the ALJ’s reasoning is not sufficiently specific.

22   Although the ALJ’s opinion summarizes activities and certain tests that could be seen as

23   inconsistent with Dr. Parayno’s opinion, this reason alone does not specify any part of the record

24   and is not a sufficient basis to reject Dr. Parayno’s opinion.

25          Finally, the ALJ notes that Dr. Parayno prescribed conservative treatment in the form of

26   medication only. Plaintiff argues that the medication consists of “strong psychiatric drugs” that

27   are not correctly characterized as “conservative.” However, the lack of any therapy or counseling

28   is noteworthy in the context of a diagnosis for depressive disorder and PTSD. Indeed, Plaintiff’s



                                                         3
 1   cited cases holding that drugs are not conservative treatment refer to complaints of pain—not
 2   psychiatric complaints. See e.g., Childress v. Colvin, 2014 WL 4629593, at *12 (N.D. Cal.,
 3   2014) (considering narcotic treatment for pain); Aguilar v. Colvin, 2014 WL 3557308, at *8
 4   (C.D. Cal., 2014) (noting that “there is evidence in the record that Plaintiff has been prescribed
 5   narcotic pain medications, such as Vicodin, since his knee surgery”).
 6          Upon review, the Court finds that that the ALJ’s reasons for rejecting Dr. Parayno, in light
 7   of the contradictory opinion of Dr. Garner, are sufficiently specific and legitimate.
 8   II.    Whether the ALJ Provided Legally Sufficient Reasons for Finding Plaintiff Not
 9          Fully Credible
10          Second, Plaintiff claims that the ALJ failed to provide legally sufficient reasons for
11   finding Plaintiff not fully credible. (ECF No. 22, at p. 10).
12          According to the Ninth Circuit:
13
            A two-step process is employed for evaluating a claimant's testimony regarding
14          the severity and limiting effect of the claimant's symptoms. Vasquez v. Astrue,
            572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must determine whether the
15          claimant has presented objective medical evidence of an underlying impairment
            ‘which could reasonably be expected to produce the pain or other symptoms
16
            alleged.’” Lingenfelter v. Astrue, 504 F.3d at 1036 (quoting Bunnell v. Sullivan,
17          947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need
            not show that her impairment could reasonably be expected to cause the severity of
18          the symptom she has alleged; she need only show that it could reasonably have
19          caused some degree of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th
            Cir. 1996).
20
            “Second, if the claimant meets this first test, and there is no evidence of
21          malingering, ‘the ALJ can reject the claimant's testimony about the severity of [the
            claimant's] symptoms only by offering specific, clear and convincing reasons for
22
            doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting Smolen, 80 F.3d at 1281). A
23          general assertion that the claimant is not credible is insufficient; the ALJ must
            “state which ... testimony is not credible and what evidence suggests the
24          complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
25          The reasons proffered must be “sufficiently specific to permit the reviewing court
            to conclude that the ALJ did not arbitrarily discredit the claimant's testimony.”
26          Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If
            the “ALJ's credibility finding is supported by substantial evidence in the record,
27          [the court] may not engage in second-guessing.” Thomas v. Barnhart, 278 F.3d
28          947, 959 (9th Cir. 2002) (citation omitted).



                                                        4
 1          Here, the ALJ found objective medical evidence of an underlying impairment. The Court
 2   looks, therefore, to whether the ALJ rejected the claimant’s testimony about the severity of his
 3   symptoms by offering specific, clear and convincing reasons for doing so.
 4          The ALJ provided the following reasons for rejecting the claimant’s testimony about the
 5   severity of her symptoms:
 6          The ALJ most directly addresses this issue in the following paragraph:
 7          After careful consideration of the evidence, I find that the claimant’s medically
            determinable impairments could reasonably be expected to cause the alleged
 8          symptoms. However, the claimant’s statements concerning the intensity,
 9          persistence and limiting effects of these symptoms are not consistent with evidence
            of record. The above residual functional capacity assessment, incorporates certain
10          limitations that are well supported by the medical evidence of record. Claimant’s
            ability to do light housework, all personal needs, some shopping, and easy-meal
11          preparation are inconsistent with the alleged presence of a condition that would
12          preclude work activity.

13   (A.R. 25-26).
14          The Court agrees with Plaintiff that this paragraph alone is not sufficiently specific, clear
15   and convincing. Although the list of activities of daily living show substantial function, the ALJ
16   does not explain how these activities are inconsistent with Plaintiff’s reported symptoms.
17          However, this is not the only paragraph addressing this issue. Earlier in the opinion, the
18   ALJ also stated that “the claimant’s statements concerning the intensity, persistence and limiting
19   effects of these symptoms are not entirely consistent with the medical evidence and other
20   evidence in the record for the reasons explained in this decision.” (A.R. 22). The ALJ then
21   reviews various parts of the record, and included the following statements relevant to this issue:
22          Records of Fresno Pace for Seniors note an assessment in May 2015, for reports of
            “falls” every day when he wakes and tries to stand up. The claimant was noted to
23          smell of alcohol, but denied drinking except for one glass of wine in the
24          morning. . . . A “strong” odor of alcohol was noted on the claimant’s breath and
            clothes. . . .
25
26          . . . . During the assessment the claimant was noted to smell of alcohol, had a hand
            tremors, bleary red eyes, and poor eye contact (Exhibit 5F, p. 217). On June 11,
27          2015, it was noted that PACE drivers were concerned for him because he appeared
            intoxicated and was stumbling. His significant other also reported concerns
28



                                                       5
               regarding his drinking (Exhibit 5F, p. 208).
 1
               ....
 2
 3             MuftiSaadat Farooqui, M.D., examined the claimant on April 18, 2016. The
               claimant reported he stopped drinking 10 years ago. . . . The claimant also
 4             reported not drinking alcohol for “20 years.” (Exhibit 5F, p. 91).
 5   (A.R. 23-25). When these statements are included in the ALJ’s assessment, the ALJ’s assessment
 6   of Plaintiff’s credibility is greatly enhanced. They include contradictory statements from the
 7   Plaintiff about his alcohol use, as well as observations by medical professionals indicating that
 8   none of Plaintiff’s statements accurately portray that use.
 9             The Court appreciates Plaintiff’s argument that the ALJ failed to directly tie these portions
10   of the record to the ALJ’s credibility determination. However, this is not a situation where the
11   Court is left to guess as to which parts of the record reflect on the ALJ’s credibility determination.
12   These portions of the record, summarized by the ALJ, quite clearly cast doubt on Plaintiff’s
13   credibility.
14             When these statements are included in the ALJ’s reasoning, the Court finds that the ALJ’s
15   conclusion regarding the reliability of Plaintiff’s subjective symptom testimony is supported by
16   legally sufficient reasons.
17   III.      Conclusion
18             Thus, the Court finds that the decision of the Commissioner of Social Security is
19   supported by substantial evidence, and the same is hereby affirmed.
20          The Clerk of the Court is directed to close this case.
21   IT IS SO ORDERED.

22
            Dated:    March 18, 2020                             /s/
23                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                          6
